Citation Nr: 1822905	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether an overpayment of benefits was validly created in the amount of $25,380.26 due to the removal of the Veteran's spouse as a dependent, effective July 1, 1997. 

2. Entitlement to waiver of overpayment in the amount of $25,380.26.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of the recovery of an overpayment of VA compensation in the amount of $25,380.26.  However, underlying jurisdiction over the appeal is with the VA Regional Office (RO) in St. Louis, Missouri, based upon the Veteran's place of residence.  Given the special nature of the Veteran's claim on appeal, i.e., waiver of an overpayment, the Milwaukee, Wisconsin, RO had original jurisdiction over the Veteran's appeal as it is the closest RO to her to have a COWC, the body that renders original decisions on whether a waiver of an overpayment is warranted. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is associated with the claims folder.


FINDINGS OF FACT

1. The Veteran and G.W. divorced in June 1997; she was not legally entitled to additional benefits based on G.W. being a dependent spouse from that time forward. 

2. The Veteran did not timely notify VA of her June 1997 divorce from G.W. 

3. VA's overpayment to the Veteran was not a result of sole VA administrative error.  

4. There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

5. The Veteran was partly at fault in the creation of the debt.

6. The recovery of the overpayment would not defeat the purpose for which the benefits were intended.

7. Recovery of the overpayment would not be against equity and good conscience.


CONCLUSIONS OF LAW

1. An overpayment of VA benefits the amount of $25,380.26 due to the removal of the Veteran's spouse as a dependent was validly created. 38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 1.911, 3.401, 3.500, 3.501 (2017).

2. Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $25,380.26 is denied. 38 U.S.C. § 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The notice and assistance requirements are not applicable to cases involving overpayment and indebtedness. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present oral and written arguments and evidence in support of her challenge to the validity of the debt and waiver in question.

I. Validity of the Debt - Factual Background 

A certificate of marriage, dated in July 1982, shows that the Veteran married G.W.

In February 1984, May 1984, and November 1992 letters, the RO notified the Veteran that she was receiving additional benefits for her spouse (and child) and that it was her responsibility to promptly report any changes in the number of status of her dependents.

In September 1990, November 1990, January 1991, August 1991, June 1992, March 1993, July 1993, and October 1993, letters from the RO specifically informed the Veteran, inter alia, that she was receiving an additional allowance/benefit for her spouse and that it was her responsibility to inform VA of a loss of a dependent. 

A May 1996 letter from the RO informed the Veteran that the compensation she received for her service-connected disability included an additional amount for her spouse and that she was responsible for reporting any changes in the number of her dependents. 

In a June 1996 letter, the RO expressly informed the Veteran that her monthly rate included, inter alia, an additional allowance for her spouse, G.W., and that it was her responsibility to notify VA of immediately of any changes in her dependency. 

A February 1997 letter from the RO again informed the Veteran that she was receiving additional benefits on account her spouse.  

In September 1997 correspondence, the Veteran informed VA that she had a new address; there was no mention of her June 1997 divorce.  

An October 1997 letter from the RO again informed the Veteran that she was receiving additional benefits on account her spouse and to notify VA of any changes in dependents. 

In a 2002 letter from the Oakland RO informed the Veteran that she was receiving an additional amount for her spouse and that she was to inform VA immediately of any changes in her marital status. 

The Veteran submitted a letter in connection with an unrelated TDIU claim in August 2008 and informed the RO that her last name had changed and that she had requested that the name change be reflected in VA records/correspondence many times.  While she did not specify a reason for said name change, the letter additionally included the following statement: "I am not married and have no one to help me."

In an August 2008 Statement in Support of Claim, the Veteran stated that previous correspondence sent to her from VA continued to inaccurately refer to her by her "previous married name."  

In a May 2012 Report of General Information, the Veteran reported that she had been divorced since 1999 and requested removal of her former spouse from her award.

The Veteran also reported that she was divorced in a May 2012 Status of Dependents Questionnaire. 

In August 2013 correspondence, the Veteran stated that she was unaware that she had been receiving money/benefits for her husband.  

In an August 2013 Declaration of Status of Dependents, the Veteran reported that her marriage to G.W. had terminated in June 1997.  

The Veteran submitted a copy of her divorce decree in August 2013, which reflected a dissolution date of June 1997.  

A January 2014 letter informed the Veteran that VA had removed G.W. from her award, effective June 19, 1997, the date of her divorce.  A contemporaneous letter from the Debt Management Center reflected that an overpayment in the amount of $25,380.26 had resulted. 

In March 2014, the COWC denied the Veteran's waiver request, finding that she was at fault in creation of the debt because she had failed to report the change in her marital status in a timely manner.  There was no finding of fraud, misrepresentation or bad faith on the Veteran's part.  The COWC noted that the Veteran's monthly income exceeded her monthly expenses and financial hardship was thus not found. 

Applicable Law and Regulations 

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter. Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302 (2014); 38 C.F.R. § 1.962 (2017).

Regarding the issue of the validity of the debt, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4 (b)(2) (2017).

An effective date of the award of any benefit or any increase therein by reason of marriage shall be effective from the latest of the following dates: (1) Date of claim, meaning the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request; (2) Date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of veteran's award. 38 C.F.R. § 3.401 (b) (2017).

If a veteran and his or her dependent spouse divorce, the veteran's VA compensation award is reduced by the amount that was being paid on behalf of the dependent spouse.  The effective date of discontinuance of the spouse's compensation award, for divorce or annulment on or after October 1, 1982, is the last day of the month in which the divorce or annulment occurred. 38 U.S.C.A. § 5112 (b)(2) (2014); 38 C.F.R. § 3.501 (d)(2) (2017). 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish the Veteran was legally entitled to the benefits in question or, if she was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid compensation benefits. 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27,757 (1990).  Sole administrative error connotes the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge." Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOGC Prec. 2-90 (Mar. 20, 1990)). 
Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  A valid debt is created if a veteran had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account. See Dent, 27 Vet. App. at 384. 

Analysis 

The Veteran essentially contends that an overpayment of VA disability compensation in the amount of $25,380.26, based on the removal of her former spouse G.W., as a dependent, was not properly created (and thus is invalid) because she provided timely notice to VA regarding her June 1997 divorce and because VA did not take timely action to adjust her benefits accordingly.  During her hearing before the undersigned, the Veteran asserted that she notified VA of her divorce numerous times via telephone and in-person at the Fresno VA and that VA did not act on such information.  

As an initial matter, it is undisputed that the Veteran and G.W. divorced in June 1997; therefore, she was not legally entitled to additional benefits based on G.W. being a dependent spouse from that time forward.  

Additionally, on review, the evidence shows that VA's overpayment to the Veteran was not the result of sole VA administrative error.  

In this regard, the Board finds that the Veteran knew (or should have known) that her compensation award should have been adjusted based on a change in her marital status in 1997, and that she was aware (or should have been aware) that the payments she continued to receive for years following her June 1997 divorce were erroneous because they were based on a finding that she was still married to G.W.  This is evidenced not only by the Veteran's own hearing testimony, but also by the notification letters of record.  Indeed, the record reflects that the Veteran was notified on no fewer than 16 occasions, between 1984 and 2002, via various letters from VA that she was receiving additional benefits on account of her dependent spouse, G.W., and that it was her responsibility to promptly report any change in the status of her dependents to VA.  During her hearing before the undersigned, the Veteran essentially admitted that she was aware of her duty to notify VA of her divorce (see Hearing Transcript, p. 13), and that she should have known that she was receiving additional benefits on behalf of her spouse after reading the notification letters (see Hearing Transcript, p. 14).  

Although the Veteran testified that she timely notified VA of her divorce on various occasions via telephone and in-person, there is no documentation of any such communication(s) in the claims file.  Rather, the evidence reflects that the Veteran first submitted an express request to have her former spouse removed from her reward in 2012; a copy of her divorce decree was not received until August 2013, which was more than 16 years after her divorce from G.W.  

The Board acknowledges that the August 2008 letter from the Veteran could be construed as an intent to notify VA of a change in her marital status.  Namely, she notified VA that her last name had changed and she passively stated that she was not married.  Such notification was neither accompanied by an express request to remove her former spouse from her award, nor any legal documentation of her 1997 divorce.  In any event, sole administrative error entails no knowledge or fault on the part of the debtor. See Jordan, 10 Vet. App. 171.  As discussed above, such has not been shown in this case.  The U.S. Court of Appeals for Veterans Claims has held that a valid debt is created if a Veteran had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account. See Dent, 27 Vet. App. at 384.  The elapsed time between VA's receipt of notice in 2008 and its 2013 response does not change the fact the Veteran had knowledge that she was not entitled to the award that she continued to receive for many years after her divorce from G.W., nor does it mitigate her responsibility.  

In short, because the Veteran had knowledge of the erroneous award and her failure to promptly notify VA as to her June 1997 divorce contributed to VA's payment of the erroneous award, the creation of the overpayment was not a result of sole VA administrative error. 38 U.S.C. § 5112 (b) (9), (10) (West 2014); 38 C.F.R. § 3.500 (b)(2) (2017); Jordan, supra. 

Accordingly, the Board finds the creation of the overpayment was valid.

II. Waiver of Overpayment 

The Board will now turn to the issue of entitlement to a waiver of the recovery of the $25,380.26 overpayment.  

Applicable Law and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances. 38 C.F.R. § 1.956 (a).

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C. § 5302 (c); 38 C.F.R. § 1.963 (a).  If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience. 38 U.S.C. § 5301 (a); 38 C.F.R. §§ 1.962, 1.965. 

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government. 38 C.F.R. § 1.965 (b). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair. 38 C.F.R. § 1.965 (a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience. 

The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C. § 5302; 38 C.F.R. § 1.965 (a).  Each of the six elements must be addressed. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

Analysis

In this case, the Board finds no evidence of fraud, misrepresentation, or bad faith.  This finding is consistent with that of the COWC. 

With regard to the fault of the debtor, as discussed extensively above, the Veteran knew, or should have known that it was her duty to notify VA of any change, including marital status, that could affect her compensation benefits.  Had the Veteran timely notified VA of her divorce, an overpayment would not have been created.  Thus, the Board finds that the Veteran contributed to the creation of the debt. 

With regard to the second factor, balancing fault between VA and the Veteran, both are partially responsible for the creation of the debt.  As discussed above, from July 1997 until August 2008, the Veteran took no action to notify VA in the change in her marital status; however, VA did not act upon the information received from the Veteran in August 2008 (i.e., that her last name had changed).  Thus, the Board finds that both parties are partially at fault in the creation of the overpayment.  Had VA acted on the information provided by the Veteran in August 2008, the amount of the Veteran's overpayment could have been minimized.  

With respect to the third factor, financial hardship, the Veteran has essentially argued that repayment of the debt would cause undue financial hardship.  A February 2014 VA Form 5655 (Financial Status Report) reflects an average monthly income of $4,202.74, consisting of Social Security and VA payments.  Average monthly expenses amounted to $2041.00.  Average monthly debts were reported as $1,350.00.  Here, the Veteran's monthly income exceeds her monthly debt.  Moreover, the Veteran indicated that she could pay $100.00 toward her overpayment/debt.  Therefore, the Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt. 

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  As noted above, an additional amount of VA compensation may be payable for dependents, to include a spouse, pursuant to the provisions of 38 C.F.R. § 3.4 (b)(2) (2017).  In this case, as of July 1997 (the date of divorce from G.W.), the Veteran was no longer legally entitled to receive this additional dependency allowance because she was not married.  The Board finds that the purpose and intent of the regulations outweigh any consideration as to the purpose of benefits in this case.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received additional disability compensation payments to which she was not entitled.  Were VA to waive repayment, the Veteran would be unjustly enriched by the waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that she relinquished any right or incurred any legal obligation, or that she relied upon VA to her detriment, nor is there any evidence of such. 

The Board's inquiry is not necessarily limited to the six factors discussed above; however, nothing in the record suggests any other reason for waiver of the charged indebtedness.

The facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran was partly at fault in the creation of the debt, deprivation of basic necessities did not and will not result from the collection of the debt, and allowing the Veteran to retain any of the $25,380.26 would constitute unjust enrichment.  In addition, recovery of the overpayment would not defeat the purpose for which the benefits are intended and the Veteran did not relinquish a valuable right or incurred a legal obligation in reliance on her VA benefits. 

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied. See 38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102  (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER


An overpayment of VA benefits the amount of $25,380.26 due to the removal of the Veteran's spouse as a dependent was validly created. 

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $25,380.26 is denied. 




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


